ACCEPTED
                                                                                                                                        03-13-00463-CV
                                                                                                                                                5995834
                                                                                                                             THIRD COURT OF APPEALS
                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                   7/9/2015 11:38:14 AM
                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                                 CLERK


It   RYAN LAW
                                                                                                            RECEIVED IN
     Three Galleria Tower, 13155 Noel Road, Suite 1850 1 Dallas, Texas 75240. 1 972.250.6363 Main 1 972.250.3599 Fax 1 www.ryanlawllp.com
                                                                                                       3rd COURT OF APPEALS
                                                                                                           AUSTIN,
                                                                                                           KORY        TEXAS
                                                                                                                L. RYAN,   PARTNER
                                                                                                               Direct:  972.407.6504
                                                                                                       7/9/2015 11:38:14 AM
                                                                                                      Kory.Ryan@RyanLawLLP .com
                                                                                                         JEFFREY D. KYLE
                                                                                                                Clerk
     July 8, 2015



     ViaE-Filing

     Mr. Courtland Crocker
     Deputy Clerk
     Third Court of Appeals
     209 W. 14th Street
     Austin, Texas 78701

              Re:       AETC II Privatized Housing, LLC v. Tom Green County Appraisal District;
                        Trial Court Case No:     D-10-0377-C
                        Court ofAppeals No.:     03-13-00i63-CV

     Dear Mr. Crocker:

           Enclosed please fmd Appellant's Unopposed First Motion to Extend Time to File
     Appellant's Motion for Rehearing, with regard to the above-referenced case.

             Thank you for your assistance. If you have any questions, please do not hesitate to
     contact me.


                                                                          Regards,
                                                                                 I
                                                                              7
                                                                          Kory L. Ryan
     /sl
     Enclosure

     cc:
             Mr. James Evans, w/encl. (Via Facsimile)